Citation Nr: 1418696	
Decision Date: 04/28/14    Archive Date: 05/06/14

DOCKET NO.  11-23 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for scars of the left index finger and left long finger.

2.  Entitlement to an initial compensable rating for bilateral hearing loss.  

3.  Entitlement to an increased rating in excess of 10 percent for lacerations of the nondominant left hand index finger, status post wound debridement and fracture immobilization, with degenerative arthritis (left index finger disability).

4.  Entitlement to a compensable rating for lacerations of the nondominant left hand long finger, status post wound debridement and fracture immobilization (left long finer disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1995 to September 2001.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  Jurisdiction resides with the RO in Waco, Texas.  

The Veteran testified before the undersigned in a September 2013 video conference Board hearing, the transcript of which is included in the VA paperless claims processing system. 

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the file on the "Virtual VA" system to ensure a complete assessment of the evidence.

The issues of increased ratings for the left index finger disability, left long finger disability, and bilateral hearing loss disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.



FINDING OF FACT

The Veteran has two scars on his left hand (index finger and long finger) that are linear, superficial, and asymptomatic; the scars are not painful or unstable and do not result in any disabling effects.


CONCLUSION OF LAW

The criteria for a compensable disability rating for scars of the left index finger and left long finger have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.3, 4.7, 4.118, Diagnostic Code 7804 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R.
§§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004). 

The claim for a compensable rating for the left hand scars arises from a disagreement with the initial rating assigned after the grant of service connection. The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003; 38 C.F.R. § 3.159(b)(3)(i) (stating that there is no duty to provide VCAA notice upon receipt of a NOD).

During the September 2013 video conference Board hearing, to assist the Veteran, the undersigned asked questions to help direct the Veteran's testimony as to any current or outstanding treatment for his claimed disability.  These actions fulfilled the duties under 38 C.F.R. § 3.103 (2013).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

Service treatment records, VA treatment records, VA examinations, and the Veteran's lay statements and hearing testimony have been associated with the claims file.  Further, the Veteran was afforded a VA examination in November 2010 to assist in determining the nature and severity of his left hand scars.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination obtained in this case is adequate as it is predicated on a review of the claims folder and medical records contained therein; contains a description of the history of the disability at issue; documents and considers the Veteran's complaints and symptoms; and fully addresses the relevant rating criteria as it pertains to the Veteran's service-connected scars.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claim, and to respond to VA notices.  For these reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran in substantiating his claim. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Disability Rating Criteria and Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  
38 C.F.R. § 4.3. 

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999). 
The United States Court of Appeals for Veterans Claims (Court) has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The Board has considered whether staged ratings are for consideration; however, as the Board will discuss below, the evidence of record does not establish distinct time periods where the Veteran's service-connected scars result in symptoms that would warrant a higher rating at any time during the course of the appeal period.

VA amended the Schedule for Rating Disabilities by revising that portion of the Schedule that addresses the skin, so that it more clearly reflects VA's policies concerning the evaluation of scars, and specifically,  38 C.F.R. § 4.118, Diagnostic Codes 7800-7805, effective for claims filed on and after October 23, 2008.  See 73 Fed. Reg. 54708-54712 (Sept. 23, 2008).  The Veteran's claim was filed in October 2009; therefore, the revised rating criteria for scars are applicable in the present case. 

Under the revised rating criteria, Diagnostic Code 7804 provides a 10 percent rating for 1 or 2 scars that are unstable or painful.  A 20 percent rating is warranted for 3 to 4 scars that are unstable or painful and a 30 percent disability rating assigned for 5 or more scars that are unstable or painful.  Note (1) to Diagnostic Code 7804 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2013).

Diagnostic Code 7801, burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear in an area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.) warrants a 10 percent rating.  A 20 percent rating requires an area or areas of at least 12 square inches (77 sq. cm.) but less than 72 square inches (465 sq. cm.).  A 30 percent rating requires an area or areas of at least 72 square inches (465 sq. cm.) but less than 144 square inches (929 sq. cm.).  A 40 percent rating requires an area or areas of 144 square inches (929 sq. cm.) or greater.  A qualifying scar is one that is nonlinear and deep, and is not located on the head, face, or neck.  Note (1) to Diagnostic Code 7801 provides that a deep scar is one associated with underlying tissue damage.  
38 C.F.R. § 4.118, Diagnostic Code 7801 (2013). 

Diagnostic Code 7802, burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are superficial and nonlinear in an area or areas of 144 square inches (929 sq. cm.) or greater warrant a 10 percent evaluation.  Note (1) to Diagnostic Code 7802 provides that a superficial scar is one not associated with underlying soft tissue damage.  Note (2) to Diagnostic Code 7802 provides that if multiple qualifying scars are present, a separate evaluation is assigned for each affected extremity based on the total area of the qualifying scars that affect that extremity.  38 C.F.R. § 4.118, Diagnostic Code 7802. 

Diagnostic Code 7805 provides that other scars (including linear scars) and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804 require the evaluation of any disabling effect(s) not considered in a rating provided under Diagnostic Codes 7800-04 under an appropriate diagnostic code.  38 C.F.R. 
§ 4.118, Diagnostic Code 7805. 

A November 2010 VA examination shows that the Veteran has two scars on his left hand (one on his index finger and one of his long finger).  These scars were both measured to be 2.5 cm long and 0.1 cm wide.  The examiner noted that both scars were linear, superficial, painless, and without keloid, discoloration, or disfigurement.  There was also no skin breakdown of either scar.   

During the September 2013 Board hearing, the Veteran stated that he did not have any problems with his left hand scars.  See Board hearing Transcript at pg. 15.  The Veteran asserted that his main concern was with decreased range of motion of the left hand and fingers.  As discussed in detail below, the increased rating claims for the left index finger and left long finger disabilities are being remanded.  

Upon review of all the evidence of record, both lay and medical, the Board finds that the left hand scars do not warrant a compensable rating under Diagnostic Code 7804 at any time during the appeals period.  The Board finds that a preponderance of the evidence is against finding that the scars are unstable or painful as described for a 10 percent evaluation under Diagnostic Code 7804.  See 38 C.F.R. §§ 4.3, 4.7, 4.118.  The November 2010 VA examination shows that the Veteran's scars were neither unstable nor painful.  Further, the Veteran himself has denied any problems associated with his scars.  The Board finds, therefore, that a compensable evaluation is not warranted under Diagnostic Code 7804.

The Board has also considered whether a compensable evaluation is warranted under other potentially applicable provisions of the Diagnostic Code.  Pursuant to the November 2010 VA examiner's findings, the Veteran's scars are not shown to be deep and nonlinear; as such, Diagnostic Codes 7801 and 7802 are not for application.  

Further, the Board finds that the Veteran's scars do not result in any disabling effects to warrant a rating under another appropriate diagnostic code in accordance with Diagnostic Code 7805.  38 C.F.R. § 4.118, Diagnostic Code 7805.  As the Board has discussed above, the November 2010 VA examiner found the scars to be painless, and without keloid, discoloration, or disfigurement, and with no skin breakdown for either scar.  During the September 2013 Board hearing, the Veteran denied any disabling effects as a result of the finger scars.  The Board finds, therefore, that a compensable rating is not warranted under Diagnostic Code 7805 based on disabling effects due to the Veteran's service-connected scars.
The Board has considered whether referral for an extraschedular evaluation is warranted with respect to the Veteran's claim for an increased rating.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 
§ 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that any symptomatology and impairment caused by the Veteran's service-connected scars are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, including Diagnostic Codes 7804 and 7805, specifically provide for disability ratings based on pain and disabling effects due to scars.  See 38 C.F.R. §§ 4.20, 4.21 (2013).  In this case, weighing the lay and medical evidence of record, the Veteran's scars are asymptomatic and do not result in any pain or functional limitations.  Thus, the Board finds that the Veteran's disability is contemplated by his assigned noncompensable rating.  For these reasons, the Board finds that the schedular rating criteria are adequate to rate the Veteran's scars, and referral for consideration of an extraschedular evaluation is not warranted.
 
The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations. 
38 U.S.C.A. § 1155 (2013).  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In the absence of exceptional factors associated with the Veteran's scars, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An initial compensable rating for scars of the left index finger and left long finger is denied.  


REMAND

Rating for Bilateral Hearing Loss Disability

The Veteran's last VA audiological C&P examination was conducted in October 2012.  During the September 2013 Board hearing, however, the Veteran testified that he underwent a new audiogram as recently as 2013 at the VA Medical Center (VAMC) in El Paso, Texas.  The Veteran stated that he was reissued hearing aids at that time.  The last VA treatment note of record is dated November 2012.  On remand, updated VA treatment records, to include the most recent audiogram in 2013, should be obtained from the El Paso VAMC and associated with the claims file.

Increased Rating Claims for Finger Disabilities

In the March 2011 rating decision, the RO granted service connection for bilateral hearing loss, granted service connection for scars of the left index and long fingers,  continued a 10 percent disability rating for the left index finger disability, and continued a noncompensable rating for the left long finger disability.  

In April 2011 the Veteran submitted a statement where he noted that he was "disappointed" in the ratings provided for his hearing loss and left hand disability.  The Veteran went on to discuss how he did not have full range of motion in his left hand, which essentially includes both his left index finger and left long finger.  He also stated that he was unable to make a fist with his left hand because his fingers would not bend properly.  The Board finds that the April 2011 statement constitutes a timely notice of disagreement with the March 2011 rating decision.  Although the RO issued a statement of the case (SOC) on the issues of entitlement to compensable ratings for bilateral hearing loss and for scars of the left index and long fingers, the RO did not issue a SOC on the issues of entitlement to an increased rating in excess of 10 percent for the left index finger disability and entitlement to a compensable rating for the left long finger disability.  Under these circumstances, the Board is required to remand the matter for issuance of a SOC addressing these claims.  Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should obtain all VA treatment records from the El Paso VAMC from November 2012 to the present.  (Note: the Veteran reported receiving a hearing test in 2013).  Any documents received by VA should be associated with the record.  Any negative responses should be properly documented in the record.

2.  Issue a statement of the case in response to the April 2011 notice of disagreement regarding the claims for entitlement to an increased rating in excess of 10 percent for the left index finger disability and entitlement to a compensable rating for the left long finger disability. Inform the Veteran of his appeal rights.

3.  When the development requested has been completed, the RO/AMC should readjudicate the appeal in light of any additional evidence added to the claims file.  If the benefits sought are not granted, the Veteran should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
THOMAS D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


